Title: From Alexander Hamilton to George Fleming, 22 June 1799
From: Hamilton, Alexander
To: Fleming, George


          
            Sir,
            New York June 22d. ’99
          
          You will please to deliver to Capt. McClellan a brass 4 pounder with the apparatus complete according to the French plan; taking his rect. as a voucher to you—with great considen &c
          
            P.S. If the piece itself shall should have been delivered out to Capt. Ingersole you will shew him this letter, as a warrant for the delivering of it by him to Capt. McClellan
          
          Major Geo. Fleming Commissary of Military Stores
        